  Case 1:21-cv-00005-MN Document 9-1 Filed 03/29/21 Page 1 of 1 PageID #: 71




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,


                 Plaintiff,
                                                         C.A. No. 21-cv-5-MN
         v.
                                                     JURY TRIAL DEMANDED
  MCAFEE CORP.,


                 Defendant.



      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       The Court, having considered Defendant McAfee Corp.’s Motion to Dismiss and the

related briefing and argument;

       IT IS HEREBY ORDERED that the motion is GRANTED.



       So ORDERED this ____ day of __________, 2021.




                                                The Honorable Maryellen Noreika
